PER CURIAM.
Because no police misconduct occurred at the time of the search, the trial court erred in granting the defendant’s motion to suppress the cocaine found in her luggage. Florida v. Jimeno, 500 U.S. 248, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991); Illinois v. Rodriguez, 497 U.S. 177, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990). Accordingly, we reverse the trial court’s order granting the motion to suppress and remand with instructions that the cocaine found by the police shall be admissible in the defendant’s trial for trafficking in cocaine.
Reversed and remanded with instructions.